*994contention, the verdict is not against the weight of the evidence. Defendant presented evidence that one of his companions, a former codefendant, resembled defendant, and that person was identified as the shooter by defendant and the others who accompanied them. The prosecution’s case was based almost entirely upon the victim’s identification of defendant as the shooter. Although “a different finding would not have been unreasonable,” it cannot be said that the Trial Judge, who had the opportunity to view the witnesses, “failed to give the evidence the weight it should be accorded” (People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Assault, 2nd Degree.) Present— Pine, J. P., Hayes, Wisner, Pigott, Jr., and Scudder, JJ.